Name: Commission Regulation (EEC) No 3116/91 of 25 October 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 14 to 18 October 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10. 91 Official Journal of the European Communities No L 296/9 COMMISSION REGULATION (EEC) No 3116/91 of 25 October 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 14 to 18 October 1991 serious disturbance of the Portuguese market for fresh and chilled beef and veal ; whereas, as an interim protective measure only, a percen ­ tage of the amounts applied for in that period should be granted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the beef and veal sector intended for Portugal ('), as last amended by Regulation (EEC) No 840/91 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take interim protective measures necessary where an examination of the trend in intra-Community trade shows a significant increase in imports carried out or foreseeable in the current year or part thereof ; Whereas the licence applications lodged between 14 and 18 October 1991 are for quantities likely to bring about a HAS ADOPTED THIS REGULATION : Article 1 For fresh and chilled beef and veal : 1 . applications for STM licences submitted by Portugal between 14 and 18 October 1991 and notified to the Commission shall be accepted for 46,450 % ; 2. further applications may be submitted from 4 November 1991 . Article 2 This Regulation shall enter into force on 28 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29. 12. 1990, p. 30. 0 OJ No L 85, 5. 4. 1991 , p. 23 .